ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2008, the Petition to Allow Appeal Nunc Pro Tunc and the Petition to Allow Filing of Post Sentence Motion Nunc Pro Tunc are hereby DENIED. This denial does not impact Appellant’s right to file a brief discussing issues that this Court analyzes in an automatic direct appeal from a sentence of death, see Commonwealth v. Appel, 517 Pa. 529, 539 A.2d 780, 781 (1988); Commonwealth v. Graham, 541 Pa. 173, 661 A.2d 1367 (1995), or issues that were properly preserved below.